Mr. Justice Richardson
delivered the opinion of the court :
The deed offered in .evidence was old; and the grantor Rutledge, and the witnesses all dead.
Under these circumstances, the hand writ; g of Rutledge and of one witness was well proved; and that of the other witness proved to have changed after he grew up to manhood ; and though the witness would not swear to it, he could not but believe it to be Dunlap’s hand writing.
The law does not require in any case all the testimony which can be adduced, hut that whatever is adduced shall be the best the nature of the case affords, (See 1 East, 450. 2 Bay, 142. 6 Binney, 45. 1 Camp. 45, fyc.) as where there are several witnesses to a deed, it is enough that one be sworn to the execution of it.
In the case before us, not only was Dunlap dead, and his hand writing greatly changed, but the deed 26 years old, which rendered it very difficult of more certain proof. Four years more, and it would have been proved from its age alone. It was then evidently a case admitting of secondary evidence, and better proof of the hand writing of the parties than that which was adduced, could scarcely be expected at this day.
The motion is therefere granted.
Justices Huger, Nott, Gantt and Johnson, concurred.